Citation Nr: 0832124	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for torn muscle at L4-5 
vertebra.  

2.  Entitlement an evaluation in excess of 30 percent for 
chondrosis of the right scaphoid/carpal tunnel syndrome, from 
the initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left carpal tunnel syndrome, from the initial grant of 
service connection.  

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine with C-2 fracture, from the initial grant 
of service connection.  

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, from the 
initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, from the initial 
grant of service connection.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1988 to September 
2001.  The record shows that the veteran also had more than 
six years and six months of additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO 
which, in part, denied service connection for torn muscle at 
L4-5 vertebra and granted service connection for the 
remaining issues currently on appeal.  By rating action in 
July 2006, the RO found that there was clear and unmistakable 
error in the April 2005 rating decision with respect to the 
effective date assigned for each disability and for the 
ratings assigned for the right and left wrist disabilities.  
The RO assigned increased ratings to 30- and 20 percent, 
respectively and an earlier effective date of October 1, 2001 
for each of the veteran's disabilities.  

The issues of service connection for torn muscle at L4-5 
vertebra and a higher initial evaluation for degenerative 
disc disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Since service connection was granted, chondrosis of the 
right scaphoid/carpal tunnel syndrome is manifested by pain, 
decreased grip strength, and some limitation of motion; more 
than moderate symptoms of incomplete paralysis of the radial 
nerve is not demonstrated.  

3.  Since service connection was granted, the left carpal 
tunnel syndrome is manifested principally by pain without 
limitation of motion, weakness, arthritis, sensory deficits, 
neurological abnormalities or any functional impairment.  

4.  Since service connection was granted, the cervical spine 
disability is manifested by pain and limitation of motion; 
additional functional limitation due to pain or during flare-
ups sufficient to warrant a higher evaluation than currently 
assigned have not been demonstrated.  

5.  Since service connection was granted, the veteran's left 
knee disability is manifested by pain and weakened movement, 
without limitation of motion, arthritis, subluxation or 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for chondrosis of the right scaphoid/carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
8515 (2007).  

2.  The criteria for an initial evaluation in excess of 20 
percent for left carpal tunnel syndrome are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Part 4, Diagnostic Codes 5215-8515 
(2007).  

3.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease and degenerative disc 
disease of the cervical spine with C-2 fracture are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5242 (2007).  

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
September 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini II, supra.  

Concerning the claims for increased initial ratings, the RO 
awarded service connection by rating decision in April 2005, 
and subsequently assigned the current evaluations for each of 
the disabilities at issue on appeal, effective January 22, 
2004; the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  
Therefore, the April 2005 VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman.  The 
veteran took issue with the evaluations assigned and is 
presumed to be seeking the maximum benefits available under 
the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  In accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a statement of the case in 
July 2006, which contained, in pertinent part, the criteria 
for establishing a higher evaluations for each disability.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with 
the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
veteran was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA on at least three occasions during the pendency of this 
appeal and was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Rating

The issues for increased evaluations for the disabilities on 
appeal arise from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (finding staged ratings appropriate 
also in cases where the appeal was not as to the initial 
rating assigned after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Right & Left Wrist Disabilities

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, his service medical records, and all 
VA and private medical records from 2004 to the present, 
including the three VA examinations conducted in November 
2004, June 2006, and January 2007.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

By rating action in April 2005, service connection was 
established for right and left wrist disabilities based on a 
history of injury and carpal tunnel release surgery on both 
wrists in service.  The service medical records also showed 
additional findings of chondrosis of the right scaphoid.  The 
veteran was assigned 30- and 20 percent evaluations for the 
right and left wrist disabilities, respectively.  Although 
the RO rated the right wrist under Diagnostic Code (DC) 8515, 
and the left wrist under DCs 5215-8515, for all practical 
purposes, the same rating codes are available for both 
disabilities.  

Ratings for paralysis of the median nerve under DC 8515 
include all movements of the hands, fingers and wrists.  
Under this code, evaluations are based on either complete or 
incomplete paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
Part 4 (2007).  Neurological conditions are to be evaluated 
based upon the impairment of motor, sensory, or mental 
functioning.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbance.  38 C.F.R. 
§ 4.120 (2007).  

Under DC 8515, a 10 percent rating is appropriate for mild 
incomplete paralysis of either hand.  For moderate incomplete 
paralysis, 30- and 20 percent ratings are assigned for the 
major and minor hand, respectively; 50- and 40 percent, for 
severe incomplete paralysis, and 70- and 60 percent ratings, 
respectively for complete paralysis.  38 C.F.R. § 4.124a, DC 
8515.  The evidence of record shows that the veteran is 
right-handed, so impairment of his right wrist is rated as 
impairment of the major upper extremity.  

On a VA general examination in November 2004, dorsiflexion 
and palmar flexion in the right wrist was from 0 to 20 
degrees; there were no findings reported for the left wrist.  
Motor strength, sensation, and deep tendon reflexes were all 
within normal limits in the both upper extremities.  

On VA examination in June 2006, the veteran reported some 
weakness and numbness in both wrists.  Dorsiflexion was to 20 
in the right wrist and 70 degrees in the left wrist.  Palmar 
flexion was to 70- and 80 degrees; ulnar deviation to 30- and 
45 degrees, and radial deviation to 10- and 20 degrees, 
respectively.  Strength was 5/5, sensation was intact, and 
reflexes were normal, bilaterally.  X-ray studies showed a 
bony fragment suggestive of a possible small avulsion 
fracture in the right wrist; the left wrist was unremarkable.  
The diagnoses included bilateral CTS, with neuritis in the 
left wrist.  

On the most recent VA examination in January 2007, there was 
no evidence of incoordination, sensory loss, muscle atrophy 
or tenderness in either wrist.  Except for some limitation of 
dorsiflexion in the right wrist, the veteran had full range 
of motion in all other modalities in each wrist.  While there 
was some fine tremor noted in the right hand on moderate use, 
the examiner opined that it was more likely than not 
unrelated to the veteran's right wrist or cervical spine 
disabilities.  The examiner commented that the right wrist 
disability affected employability only mildly.  

Considering the right and left wrist disabilities under the 
rating code for peripheral nerve injuries, the clinical and 
diagnostic findings on examinations during the pendency of 
the appeal, showed some decreased grip strength and 
complaints of numbness in the right hand, and some 
paresthesias to light touch in two digits of the left hand.  
Private EMG/NCV studies in November 2004 revealed moderate 
median neuropathy at the level of the left wrist consistent 
with carpal tunnel syndrome (CTS) (the right upper extremity 
was not tested at that time).  There was no evidence of 
cervical radiculopathy, brachial plexopathy generalized 
peripheral neuropathy, or other peripheral nerve entrapment 
syndromes or injuries.  Private EMG/NCV tests in June 2006, 
revealed moderate median neuropathy in both wrists consistent 
with bilateral CTS, but no denervation.  The examiner noted 
that there had been no significant interval change from 
previous study in November 2004.  

As a whole, the evidence of record did not show more than 
moderate incomplete paralysis of the median nerve in either 
wrist at any time during the pendency of this appeal.  Thus, 
the 30- and 20 percent evaluations assigned for each wrist 
under DC 8515 is entirely consistent with objective and 
diagnostic findings and appropriate for each disability.  

In deciding the rating to be assigned the right and left 
wrist disabilities, the undersigned is mindful that separate 
disability ratings may be assigned under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-
97 (July 1, 1997).  In this case, the evaluations currently 
assigned for the veteran's bilateral wrist disabilities are 
rated under a neurological code which pertains to loss of 
function of the fingers, hand and wrist, including movement.  
Therefore, unless the veteran could get a higher evaluation 
under a rating code based on limitation of motion or 
ankylosis, it would not be to his advantage to change the 
diagnostic code under which his bilateral wrist disabilities 
are currently rated.  

Under DC 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent, whether the 
major or minor extremity, and requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  The regulations define normal range of motion 
for the wrist as dorsiflexion (extension) to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate 
I (2007).  

It is evident that the ratings currently assigned for each 
wrist are more advantageous as they provide for an evaluation 
higher than 10 percent.  Rating the veteran under both codes 
would amount to pyramiding, a practice not permitted under 
the regulations.  Pyramiding is rating the same 
manifestations under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2007).  

If the veteran's wrists were ankylosed, an increased rating 
could be assigned under DC 5214.  However, the medical 
evidence does not show any ankylosis or impairment of either 
wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  The evidence clearly shows that the veteran 
maintains significant range of motion in each wrist.  
Therefore, consideration of a rating under DC 5214 is not 
warranted.  

Consideration may also be given to whether a higher rating 
may be assigned under the criteria pertaining to ankylosis 
based on functional loss.  In DeLuca, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The applicable criteria provides for a rating in excess of 30 
percent for a major extremity where there is favorable 
ankylosis in 20 to 30 degrees, and 50- and 40 percent 
evaluations (major/minor, respectively), for unfavorable 
ankylosis at any other position.  DC 5214.  In this case, the 
evidence showed some decreased dorsiflexion in the right 
wrist, with essentially normal range of motion in all other 
modalities in both wrists.  The veteran does not claim, nor 
does the evidence show that the diminished motion in the 
right wrist is commensurate with ankylosis.  Therefore, a 
higher evaluation for either wrist, based on functional loss 
is not warranted.  

Cervical Spine Disability

Service connection was established for degenerative joint and 
degenerative disc disease of the cervical spine with C-2 
fracture by rating action in April 2005, and the veteran was 
subsequently assigned a 20 percent evaluation under DC 5242.  

The regulations pertaining to disabilities of the spine 
provide for evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2007).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees 
or less; or with favorable ankylosis of the entire cervical 
spine; a 40 percent rating is warranted if the medical 
evidence shows unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2007).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes for 
Intervertebral Disc Syndrome, a 10 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months; a 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8510, addresses 
the upper radicular group (5th and 6th cervicals), pertaining 
to the shoulders and elbows; DC 8511 addresses the middle 
radicular group pertaining to movement of the arms, elbows, 
and wrists; DC 8512 addresses the lower radicular group which 
controls use of hands and fingers.  Under all three 
diagnostic codes, incomplete paralysis is rated 20 percent 
when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete 
paralysis under all three radicular groups.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 
8510, 8511, 8512, respectively, (2007).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

In this case, the veteran was examined by VA on three 
occasions during the pendency of this appeal.  Although range 
of motion of the cervical spine on initial VA examination in 
November 2004, was more restricted than on the most recent VA 
in January 2007, forward flexion of the cervical spine was 
not less than 30 degrees on any of the three examinations.  
Further, the neurological findings on all three examinations 
were not materially different and showed no evidence of any 
neurological impairment associated the cervical spine 
disability.  

Other than complaints of paresthesias in the both hands, 
which have been attributed to the service-connected bilateral 
carpal tunnel syndrome, the clinical and diagnostic evidence 
of record did not reveal any objective neurological 
abnormalities or impairment related to the cervical spine 
disability.  The orthopedic manifestations of the veteran's 
cervical spine disability involve primarily limitation of 
motion.  Under the General Rating Formula for Disease and 
Injuries of the Spine based on limitation of motion, a 20 
percent evaluation is the maximum rating allowed when 
limitation of flexion is greater than 15 degrees but less 
than 30 degrees.  As there is no clinical or diagnostic 
evidence of any neurological findings attributed to the 
cervical spine, there is no basis to assign a separate rating 
under any of the applicable neurological rating codes.  Thus, 
consideration of separately evaluating and combining the 
neurologic and orthopedic manifestations of the veteran's 
cervical spine disability would not result in a rating higher 
than 20 percent.  

Additionally, the veteran does not claim nor does the 
evidence show any incapacitating episodes having a total 
duration of at least four weeks but less than six weeks at 
anytime during the pendency of this appeal, nor has the 
veteran required any bed rest due to his cervical spine 
disability.  Other than complaints of pain, the objective 
medical evidence does not show any significant neurological 
impairment.  The Board points out that the criteria for 
rating disabilities of the spine apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2007).  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007).  

In this regard, the evidence from the three VA examinations 
conducted during the pendency of this appeal showed that the 
veteran had good strength, no neurological impairments, and 
no incapacitating flare-ups.  The objective evidence does not 
show more than moderate limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  In this regard, the Board 
observes that under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Other than 
the veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of the 20 
percent evaluation assigned for his cervical spine 
disability.  As noted above, the findings from the three VA 
examinations during the pendency of this appeal showed no 
more than moderate limitation of motion, no muscle weakness, 
atrophy, or neurological impairments associated with the 
cervical spine.  In light of the clinical and diagnostic 
findings of record, the Board finds that an evaluation in 
excess of 20 percent, based on additional functional loss due 
to the factors set forth above are not demonstrated.  

Left Knee

Service connection was established for a left knee disability 
by rating action in April 2005, and the veteran was 
subsequently assigned a 20 percent evaluation under DC 5257 
for recurrent subluxation or lateral instability.  Under DC 
5257, a 10 percent evaluation is assigned for slight 
impairment; 20 percent for moderate impairment, and 30 
percent for severe impairment.  

In order to receive a higher evaluation under DC 5257, the 
veteran would have to demonstrate impairment in the left knee 
due to recurrent subluxation or lateral instability to a 
severe degree.  The findings from the three VA examinations 
during the pendency of this appeal did not show any 
subluxation or lateral instability.  The clinical and 
diagnostic findings on all three examinations were not 
materially difference and showed no evidence of swelling, 
effusion, deformity, grinding, or giving way.  The ligaments 
were stable and there was no evidence of instability or 
subluxation.  

Other potentially applicable rating codes which may provide a 
basis for assigning a separate evaluation include DC 5256, 
which provides for a 30 percent rating with favorable 
ankylosis of the knee in full extension, or in slight flexion 
between 0 and 10 degrees.  DC 5260 provides for a 30 percent 
rating when flexion in the knee joint is limited to 15 
degrees or less.  DC 5261, provides for a 30 percent for 
extension is limited to 20; 40 percent with extension limited 
to 30, and 50 percent with extension limited to 45 degrees.  

The clinical findings on VA examination in June 2006, showed 
normal range of motion in the left knee with flexion to 140 
degrees and full extension.  X-ray studies of the left knee 
were within normal limits and showed no evidence of arthritis 
or any degenerative changes in the knee joint.  Consequently, 
the veteran does not demonstrate any loss of motion in the 
left knee sufficient to warrant the assignment of a separate 
rating based on limitation of motion under DCs 5260 or 5261.  
Thus, the other potentially applicable diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.   

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  DeLuca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this 
case, the veteran's left knee disability is rated under DC 
5257 based on subluxation or lateral instability.  Thus, 
DeLuca does not apply to the facts in this case.  

Accordingly, the Board finds that the disability picture does 
not demonstrate more than moderate impairment of left knee 
due to subluxation or lateral instability at anytime during 
the pendency of this appeal so as to warrant an evaluation in 
excess of 20 percent under DC 5257.  

Finally, the veteran has been assigned ratings for his 
bilateral CTS, cervical spine, and left knee disability based 
on the clinical and diagnostic findings demonstrated on 
examinations during the pendency of his appeal.  The evidence 
does not show, however; that his disabilities have been more 
or less disabling than reflected in the evaluations assigned 
for each disability at anytime during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial evaluation in excess of 30 percent for chondrosis 
of the right scaphoid/carpal tunnel syndrome is denied.  

An initial evaluation in excess of 20 percent for left carpal 
tunnel syndrome is denied.  

An initial evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine with C-2 fracture is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.


REMAND

The veteran is service-connected for degenerative disc 
disease of the lumbar spine and seeks service connection for 
additional disability of the lower back, characterized as a 
muscle tear at L4-5.  The service medical records showed that 
the veteran was treated for low back muscle strain on several 
occasions in service and was eventually found to have 
degenerative changes of the lumbar spine, for which service 
connection was established.  Private post-service records 
showed that the veteran was seen for low back pain in January 
2004 that it began when he was disconnecting a tractor 
trailer several days earlier.  The veteran denied any 
radicular pain or numbness, but continued to experience 
significant pain and limitation of motion for several months.  
When seen by VA in August 2004, the veteran reported chronic 
low back pain since his industrial accident in January.  The 
diagnosis was torn muscles from the spine at L5-S1.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury or with another service-
connected disability.  38 C.F.R. § 3.159; see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, there appears to be evidence that satisfies 
element (1), current disability.  The veteran has a service-
connected disability of the lumbar spine, which satisfies 
element (2).  The nexus issue, in its present state, raises 
questions that must be addressed by an appropriately 
qualified physician.  38 C.F.R. § 3.159(c)(4) (2007); see 
also Charles v. Principi, 16 Vet. App. 370 (2002) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

While the veteran was examined by VA on three occasions 
during the pendency of this appeal, none of the examiners 
offered any specific findings or assessment as to the 
reported torn muscle at L5-S1 or what, if any, relationship 
the additional disability may have to the service-connected 
degenerative disc disease.  The Board finds that the January 
2007 VA examiner's statement is insufficient to address the 
question of whether the veteran has an additional low back 
disability which is separate and distinct from his service-
connected degenerative disc disease and, if so, whether it is 
related in anyway to the service-connected degenerative disc 
disease.  Therefore, a VA examination is necessary.  

In this regard, the RO is advised that consideration of the 
veteran's claim should include the question of secondary 
service connection under the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  Secondary service connection includes 
instances in which there is an additional increment of 
disability of a nonservice-connected disability due to 
aggravation by an established service-connected disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any low 
back problems, including any torn muscle 
at L4-5, since January 2007.  Thereafter, 
the AMC should obtain these records and 
associate them with the claims file.  If 
records cannot be obtained, this should 
be noted in the claims folder, and the 
veteran should be notified and so 
advised.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine: 1) the nature and etiology 
of any identified additional disability 
of the lumbosacral spine, including any 
muscle tear; 2) and to determine the 
current severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The claims folder and a copy of 
this remand must be made available to the 
examiners for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies are to be 
performed.  The examiners should provide 
the answers/findings indicated below to 
each question or instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  If additional disability of the 
lumbar spine is identified, is it at 
least as likely as not that the 
additional disability is proximately 
due to or the result of, or 
aggravated by the service-connected 
degenerative disc disease of the 
lumbar spine.  

The term "aggravated" in the 
above context refers to a 
permanent worsening of the 
underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

II.  Note any limitation of motion 
in the lumbosacral spine and 
indicate what is considered normal 
range of motion.  

III.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The neurological examiner should:  

I.  identify any neurological 
complaints or findings attributable 
to degenerative disc disease of the 
lumbar spine, including whether 
there is any bowel or bladder 
impairment related to the low back 
disability, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances, 
and how it impacts on motor function 
of the lumbar spine.  

II.  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes 
and indicate the total duration of 
any of these episodes.  

If the examiners find that it is not 
feasible to answer any question, they 
should so indicated and include an 
explanation.  The clinical findings and 
reasons upon which the any opinion is 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
low back disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

5.  After the requested development has 
been completed, the claims must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
additional low back disability or muscle 
tear is proximately due to or the result 
of, or aggravated by the service-
connected degenerative disc disease of 
the lumbar spine.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


